Appeal by petitioners, the landlords, from an order in an article 78 proceeding which dismissed their petition to review a determination by respondent made April 5, 1954, which vacated prior orders insofar as they affirmed the issuance of a certificate of eviction and directed that the tenant be restored to possession of an apartment previously occupied by him. Order reversed on the law, with $10 costs and disbursements, and petition granted, with $10 costs. The premises, originally a one-family house, were converted into a two-family dwelling in 1949. The apartments were, accordingly, “ additional housing accommodations created by conversion ” and were decontrolled by virtue of the provisions of clause (2) of paragraph (g) of subdivision 2 of section 2 of the State Residential Rent Law (L. 1946, eh. 274, as amd. by L. 1950, eh. 250). (Cf. Matter of Hutchins v. McGolüriclc, 307 N. Y. 78, and Gregory v. Barr, 203 P. 2d 364.) Nolan, P. J., Wenzel, MacCrate, Beldoek and Murphy, JJ., concur. Settle order on notice.